Exhibit 10(pppp)
 
 
POLICY No.    F7Q1023


UMR      B11082006 F7Q1023


Risk Details
 

--------------------------------------------------------------------------------


Member Companies of FPIC Insurance Group, Inc.
including
First Professionals Insurance Company, Inc.
Jacksonville, Florida
Anesthesiologists’ Professional Assurance Company
Coral Gables, Florida
and
Intermed Insurance Company
Springfield, Missouri


Medical Professional Liability Excess of Loss Reinsurance Contract
Effective: January 1, 2006




Business Reinsured



A.  
By this Contract the Reinsurer agrees to reinsure the excess liability which may
accrue to the Company under its policies, contracts and binders of insurance or
reinsurance (hereinafter called “policies”) issued or renewed on or after the
effective date hereof and classified by the Company as follows:




    1.  
Professional Liability business and ancillary coverages, covering physicians,
surgeons, dentists, chiropractors, podiatrists and other allied medical
practitioners and their professional associations;




      2.  
Health Care Facilities Liability and ancillary coverages, including employed
medical technicians, partnerships, corporations and limited liability companies;



subject to the terms, conditions and limitations hereinafter set forth.



B.  
Coverage hereunder may include prior acts coverage and/or extended discovery or
reporting coverage when provided on original policies.




C.  
Notwithstanding the provisions of paragraph A, the Reinsurer agrees to reinsurer
the excess liability which may accrue to the Company resulting from:




    1.  
Claims first made to the Company during the underwriting year on occurrence form
policies issued by Intermed Insurance Company prior to January 1, 2000; and




    2.  
Claims first made to the Company during the underwriting year on Extended
Reporting Endorsements on claims made policies issued by Intermed Insurance
Company prior to January 1, 2000;

 
    subject to the terms, conditions and limitations hereinafter set forth.




Commencement and Termination



A.  
This Contract shall become effective on January 1, 2006, with respect to claims
made against or reported to the Company on or after that date. This is with
respect to new and renewal policies incepting during underwriting years
commencing on or after that date and with respect to business covered under
paragraph C of the Business Reinsured Article. This coverage shall continue in
force thereafter until terminated.



Page 2

--------------------------------------------------------------------------------





B.  
Either party may terminate this Contract on any December 31 by giving the other
party not less than 90 days prior written notice by certified mail.




C.  
Notwithstanding the provisions of paragraph B above, the Company may terminate a
Subscribing Reinsurer’s percentage share in this Contract at any time by giving
not less than 30 days written notice to the Subscribing Reinsurer in the event
any of the following circumstances occur:




    1.  
The Subscribing Reinsurer’s policyholders’ surplus at the inception of any
underwriting year has been reduced by more than 25.0% of the amount of surplus
12 months prior to that date; or




    2.  
The Subscribing Reinsurer’s policyholders’ surplus at any time during any
underwriting year has been reduced by more than 25.0% of the amount of surplus
at the date of the Subscribing Reinsurer’s most recent financial statement filed
with regulatory authorities and available to the public as of the inception of
this Contract; or




    3.  
The Subscribing Reinsurer’s A.M. Best’s rating has been assigned or downgraded
below A- and/or Standard & Poor’s Financial Strength rating is assigned or
downgraded below A-; or




    4.  
A State Insurance Department or other legal authority has ordered the
Subscribing Reinsurer to cease writing business; or




    5.  
The Subscribing Reinsurer has become insolvent or has been placed into
liquidation or receivership (whether voluntary or involuntary) or proceedings
have been instituted against the Subscribing Reinsurer for the appointment of a
receiver, liquidator, rehabilitator, conservator or trustee in bankruptcy, or
other agent known by whatever name, to take possession of its assets or control
of its operations; or

 

    6.  
The Subscribing Reinsurer has ceased assuming new and renewal property and
casualty treaty reinsurance business.


D.  
Unless the Company elects to reassume the unearned reinsurance premium in force
on the effective date of termination, and so notifies the Reinsurer prior to or
within 30 days after the effective date of termination, reinsurance hereunder on
business in force on the effective date of termination shall remain in full
force and effect until expiration, cancellation or next premium anniversary of
such business, whichever first occurs, but in no event beyond 12 months, plus
odd time (not to exceed 18 months in total) and plus any extension of coverage
for extended discovery or reporting coverage, following the effective date of
termination.




E.  
Notwithstanding the provisions of paragraph D above, in the event that any
policy subject to this Contract is required by statute, regulation, or by order
of an insurance department to be continued in force, the Reinsurer agrees to
extend reinsurance coverage hereunder with respect to such policy until such
policy may be canceled or non-renewed by the Company.




F.  
“Underwriting year” as used herein shall mean the period from January 1, 2006
through December 31, 2006, and each subsequent 12-month period thereafter shall
be a separate underwriting year, unless this Contract is terminated, in which
event the final underwriting year shall be from the beginning of the then
current underwriting year through the date of termination. All premiums and all
claims or losses from new and renewal policies incepting during a given
underwriting year shall be credited or charged, respectively, to such
underwriting year, regardless of the date said premiums earn or such claims are
made or losses occur (subject to the “cutoff” provisions of paragraph D above).




G.  
Any claims made under the extended reporting coverage provision shall be deemed
to have been made on the date the original policy expired or was cancelled.
Premium for such extended reporting coverage shall be considered fully earned by
the reinsurer on the last date the original policy was in force.






 

Page 3

--------------------------------------------------------------------------------



Territory (BRMA 51D)


This Contract shall be world-wide in its geographic scope.




Exclusions


See attached.




Retention and Limit


A.  Coverage A:



 
  1.
As respects all business covered hereunder, the Company shall retain and be
liable for the first $500,000 of ultimate net loss each insured, each claim or
occurrence. The Reinsurer shall then be liable for the amount by which such
ultimate net loss exceeds the Company’s retention, but the liability of the
Reinsurer shall not exceed $2,500,000 as respects each insured, each claim or
occurrence.




  2.    
The Company shall purchase or be deemed to have purchased inuring excess
reinsurance to limit its ultimate net loss subject hereto from any one coverage
any one policy (exclusive of loss in excess of policy limits or extra
contractual obligations) to $1,000,000 per claim or occurrence.




  3.    
As respects extra contractual obligations and/or loss in excess of policy
limits, the maximum amount of ultimate net loss (as defined in paragraph A of
Definitions) recoverable by the Company hereunder shall be $15,000,000 for any
one underwriting year.

 
B.  Coverage B:
 

    1.  
As respects all business covered hereunder with policy limits exceeding
$1,000,000 (excepting business covered under paragraph C of the Business
Reinsured Article), the Company shall retain and be liable for the first
$1,000,000 of ultimate net loss each insured, each claim or occurrence. The
Reinsurer shall then be liable for the amount by which such ultimate net loss
exceeds the Company’s retention, but the liability of the Reinsurer shall not
exceed the following:




a.  
$4,000,000 as respects each insured, each claim or occurrence, for:




1)  
Health Care Facilities Liability and ancillary coverages, including employed
medical technicians, partnerships, corporations and limited liability companies,
and




2)  
Dentists and their professional associations, and




3)  
Physicians and surgeons in Arkansas and their professional associations.




b.  
$1,000,000 as respects each insured, each claim or occurrence, for business
reinsured not included in (a) above.




    2.  
Provided that a policy cession has been made to Coverage B, a separate limit
shall be payable by the Reinsurer for extra contractual obligations (‘ECO’) and
loss in excess of policy limits (‘XPL’), without an additional retention by the
Company (other than its 10.0% co-participation as respects ECO and XPL losses
hereunder).






 

Page 4

--------------------------------------------------------------------------------




    3.  
The Company shall purchase or be deemed to have purchased inuring excess
reinsurance to limit its ultimate net loss subject hereto from any one coverage,
any one policy (exclusive of loss in excess of policy limits or extra
contractual obligations) to $5,000,000 each insured, each claim or occurrence,
and to $7,000,000 each insured in the annual aggregate.




C.  
As respects any declaratory judgment action regarding a claim on a policy
subject hereto, if the Company is successful or settles prior to judgment, the
Company shall retain the first $70,000 of declaratory judgment expense and the
Reinsurer shall be liable for 80.0% of the amount excess of the Company’s
retention. However, the liability of the Reinsurer for successful declaratory
judgment expense shall not exceed $1,000,000 arising out of policies allocated
to any one underwriting year.




D.  
Coverage B shall inure to the benefit of Coverage A.




E.  
As respects business written in the State of Kansas, the Company’s retention
shall be deemed to include coverage provided by the Healthcare Stabilization
Fund.





Definitions


See attached.




Claims and Loss Adjustment Expense



A.  
Whenever a claim is reserved by the Company for an amount greater than $250,000
and/or whenever a claim appears likely to result in a claim under this Contract,
the Company shall notify the Reinsurer. All cases of serious injury which,
regardless of considerations of liability or coverage, shall be reported to the
Reinsurer, including, but not limited to the following:




    1.  
Brain injury with significant cognitive, behavioral or physical residual
damages;

 

    2.  
Quadriplegia or paraplegia including Cauda Equina Syndrome;




    3.  
Fatalities or significantly diminished life expectancy of wage earners or
parents with minor children;




    4.  
Any claim where the Company sustains a verdict for loss in excess of the policy
limit and/or any action alleging extra contractual or bad faith obligations
against the Company;




    5.  
Any declaratory judgment action brought by or against the Company where the
expense amount is greater than $50,000.




 
The Company will provide individual claim reports on reported claims to the
Reinsurer and will provide updates as needed.
 




B.  
The Reinsurer shall have the right to participate, at its own expense, in the
defense of any claim or suit involving this reinsurance.




C.  
All claim settlements made by the Company, provided they are within the terms of
this Contract, shall be binding upon the Reinsurer, and the Reinsurer agrees to
pay all amounts for which it may be liable upon receipt of reasonable evidence
of the amount paid by the Company.




D.  
In the event of loss hereunder, loss adjustment expense incurred by the Company
in connection therewith which does not reduce the Company’s limit of liability
under the policy involved shall be shared by the Company and the Reinsurer in
the proportion the ultimate net loss paid or payable by the Reinsurer bears to
the total loss paid or payable by the Company, prior to any reinsurance
recoveries, but after deduction of all salvage, subrogation and other
recoveries. However, if a verdict or judgment is reduced by any process other
than by the trial court, resulting in an ultimate saving to the Reinsurer, or a
judgment is reversed outright, the expenses incurred in securing such reduction
or reversal shall be shared by the Company and the Reinsurer in the proportion
that each benefits from such reduction or reversal, and the expenses incurred up
to the time of the original verdict or judgment which do not reduce the
Company’s limit of liability under the policy involved shall be shared in
proportion to each party’s interest in such original verdict or judgment. The
Reinsurer’s liability for such loss adjustment expense shall be in addition to
its liability for ultimate net loss.



Page 5

--------------------------------------------------------------------------------


Reinsurance Premium


A.  Coverage A: 


    1.  
As premium for the reinsurance provided under Coverage A, the Company shall pay
the Reinsurer 10.0% of the Company’s gross net written premium applicable to
subject business for the underwriting year.




    2.  
Company shall pay the Reinsurer an annual deposit premium of $24,000,000 in four
equal installments of $6,000,000 on January 1, April 1, July 1 and October 1 of
each underwriting year. In the event this Contract is terminated prior to any
December 31, no deposit premium installments shall be due after the effective
date of termination.




    3.  
As respects Coverage A, within 60 days after the end of each underwriting year,
the Company shall provide a report to the Reinsurer setting forth the premium
due hereunder for the underwriting year, computed in accordance with the
paragraphs above, and any additional premium due the Reinsurer shall be paid by
the Company with its report, and any return premium due the Company shall be
remitted promptly. In the event this Contract is terminated prior to any
December 31, premium due shall be pro rated accordingly.



B.   Coverage B:
 

    1.  
As premium for the reinsurance provided under Coverage B, the Company shall pay
the Reinsurer 100% of its excess limits gross net written premium applicable to
subject business, less ceding commission thereon for each underwriting year.

 

    2.  
As respects Coverage B, within 30 days following the end of each calendar
quarter, the Company shall report its excess limits gross net written premium
applicable to subject business. The premium due the Reinsurer, less any
commission thereon, shall be paid by the Company with its report.




C.  
Regardless of the option chosen by the Company at expiration or cancellation in
accordance with the provisions of the Commencement and Termination Article, in
the event the Company is bound by statute or regulation to continue coverage,
the Reinsurer shall continue to receive premium as set forth above on such
policies quarterly as written.




D.  
“Gross net written premium” as used herein is defined as gross written premium
of the Company for primary policy limits of $1,000,000 each claim or less for
the classes of business reinsured hereunder, less cancellations and return
premiums, and less premiums ceded by the Company for inuring facultative
reinsurance, if any.




E.  
“Excess limits gross net written premium” as used herein is defined as the
portion of the full gross written premium charged by the Company to its original
insureds and allocated to the subject policy limit greater than $1,000,000 each
claim for the classes of business reinsured hereunder, less cancellations and
return premiums, and less premiums ceded by the Company for inuring facultative
reinsurance, if any.








 

Page 6

--------------------------------------------------------------------------------



Ceding Commission
 

A.  
As respects Coverage B, the Reinsurer shall allow the Company a 17.5% commission
on all premiums ceded to the Reinsurer hereunder. The Company shall allow the
Reinsurer return commission on return premiums at the same rate.




B.  
It is expressly agreed that the ceding commission allowed the Company includes
provision for all dividends, commissions, taxes, assessments, and all other
expenses of whatever nature, except loss adjustment expense and successful
declaratory judgment expense.

 


Profit Sharing



A.  
As respects Coverage A, the Reinsurer shall pay the Company profit sharing equal
to 35.0% of the net profit, if any, in accordance with the provisions of
paragraphs B and C hereunder, accruing to the Reinsurer for each underwriting
year. The Reinsurer’s net profit for each underwriting year shall be calculated
in accordance with the following formula, it being understood that a positive
balance equals net profit and a negative balance equals net loss:




    1.  
Premiums earned for policies allocated to the underwriting year; less




    2.  
Expenses incurred by the Reinsurer at 30.0% of premiums earned for policies
allocated to the underwriting year; less




    3.  
Losses incurred for policies allocated to the underwriting year; less




    4.  
Incurred but not reported loss reserves (“IBNR”) as original (to correspond with
IBNR funding by Letter of Credit); less




    5.  
The Reinsurer’s net loss, if any, from the immediately preceding underwriting
year of this Contract and/or the Reinsurer’s net loss, if any, carried forward
from the following agreements:




       a.  
First Professionals Insurance Company Casualty Excess of Loss Reinsurance
Agreement CXS-3014(1994) for calendar years 1994 and 1995; and/or




       b.  
First Professionals Insurance Company Physicians, Dentists, and Chiropractors
Casualty First through Fourth and Clash Excess of Loss Reinsurance Agreement AR
4302 for calendar year 1996; and/or

 

       c.  
First Professionals Insurance Company Physicians, Dentists, and Chiropractors
Casualty First through Fourth and Clash Excess of Loss Reinsurance Agreement AR
4373 for calendar years 1997 through 1999; and/or

 

       d.  
FPIC Insurance Group Medical Malpractice and Lawyers Professional Liability
Excess of Loss Reinsurance Agreement AR 12427 for calendar years 2000, 2001,
2002 and 2003 and the Medical Excess of Loss Reinsurance Contract for calendar
years 2004 and 2005; less




    6.  
The Reinsurer’s net loss, if any, from Coverage B of this Contract, calculated
as follows:




       a.  
Premiums earned for policies allocated to the underwriting year; less




       b.  
Ceding commission allowed on (a) above; less




       c.  
Expenses incurred by the Reinsurer at 30.0% of net premiums earned (premiums
earned less ceding commission thereon) for policies allocated to the
underwriting year; less

 

       d.  
Losses incurred for policies allocated to the underwriting year; less

 

       e.  
IBNR as original (to correspond with IBNR funding by Letter of Credit); less

 

       f.  
The Reinsurer’s net loss, if any, from the immediately preceding underwriting
year (beginning with the Medical Malpractice Liability Excess of Loss
Reinsurance Agreement, effective January 1, 2003, as respects the second layer
of coverage therein). It is understood that the net loss, if any, from an
underwriting year shall be carried forward to extinction.”



Page 7

--------------------------------------------------------------------------------


B.  
The Company shall calculate and report the Reinsurer’s net profit within 45 days
after 24 months following the end of each underwriting year, and within 45 days
after the end of each 12-month period thereafter until all losses subject hereto
have been finally settled. Profit sharing shall be payable upon receipt and
verification of the profit sharing statement, based on the following schedule:

 

    1.  
At the first calculation, one-third of the profit sharing shown to be due the
Company will be payable by the Reinsurer.




    2.  
At the second calculation, (first recalculation), two-thirds (less any amount
previously paid) will be payable by the Reinsurer.




    3.  
At the third and subsequent calculations, the full amount (less any amounts
previously paid) will be payable by the Reinsurer.




 
Any return profit sharing shown to be due the Reinsurer shall be paid by the
Company with its report.




C.  
“Premiums earned” as used herein shall mean the ceded written premiums for
policies (or endorsements) allocated to the underwriting year, less the unearned
portion thereof as of the effective date of calculation, it being understood
that all premium from policies (or endorsements) allocated to an underwriting
year shall be credited to that underwriting year, unless this Contract is
terminated on a “cutoff” basis and the Company reassumes the unearned premium as
of the effective date of termination.





Other Reinsurance



A.  
The Company may purchase individual facultative reinsurance, which may inure to
the benefit of this Contract. Premiums for inuring reinsurance, if any, shall be
deducted from the subject premiums.




B.  
Recoveries under any insurance or reinsurance which indemnifies or protects the
Company against claims for loss in excess of policy limits or extra contractual
obligations and any contribution or subrogation under such insurance or
reinsurance shall inure to the benefit of this Contract.





Other Provisions


Subrogation (see attached)
Offset (BRMA 36C)
Access to Records (BRMA 1A)
Net Retained Lines (BRMA 32E)
Errors and Omissions (BRMA 14F)
Liability of the Reinsurer (see attached)
Currency (BRMA 12A)
Taxes (BRMA 50B)
Unauthorized Reinsurers (Evergreen LOC, Outstanding Losses/LAE and IBNR) (see
attached)
Arbitration (see attached)
Late Payments for Inactive Reinsurers (see attached)
Service of Suit (BRMA 49E)
Federal Excise Tax (see attached)
Agency Agreement (see attached)
Intermediary (BRMA 23A)
Governing Law (BRMA 71B) - Florida




Brokerage (This will not form part of the Contract Wording)


12.5% of ceded premiums as respects Coverage A
10.0% of net ceded premiums as respects Coverage B


Page 8

--------------------------------------------------------------------------------




Several Liability Notice - LSW 1001 (Reinsurance)


The subscribing Reinsurer’s obligations undercontracts of reinsurance to which
they subscribe are several and not joint and are limited solely to the extent of
their individual subscriptions. The subscribing Reinsurers are not responsible
for the subscription of any co-subscribing Reinsurer who for any reason does not
satisfy all or part of its obligations.




Wording (This will not form part of the Contract Wording)




The Risk Details section of this slip and any endorsements and/or amendments
attached hereto set out all the terms and conditions of this reinsurance. The
Contract Wording for such reinsurance shall consist of such terms and conditions
and shall set out Reinsurers’ participations hereon. Such Contract Wording may
include Contract Title Front Sheet, Table of Contents, Reinsured’s attestation
clause, Interests and Liabilities Agreements or Signing Schedules, as
appropriate. Agreement by the Reinsurers to this slip and any endorsements
and/or amendments attached hereto shall constitute agreement to such Contract
Wording.


Any amendments to the terms and conditions of this reinsurance shall be agreed
by the leading underwriter only unless otherwise stipulated by the leading
underwriter or otherwise provided for in this slip.





 

Page 9

--------------------------------------------------------------------------------



 Exclusions



A.  
This Contract does not apply to and specifically excludes the following:

 

    1.  
Reinsurance assumed by the Company other than:




       a.  
Intra-company reinsurance; and

 

       b.  
Policies underwritten by the Company but issued by another carrier at the
Company’s request and reinsured 100% by the Company.

 

    2.  
Business produced and underwritten by others.


 

    3.  
Hospital Professional Liability and related General Liability Business.




    4.  
Occurrence form policies except for those policies noted in paragraph C of the
Business Reinsured Article.




    5.  
Insureds written under the Company’s Non-Standard Medical and Dental Malpractice
Quota Share Reinsurance Agreement (or replacement thereof).




    6.  
Nuclear risks as defined in the “Nuclear Incident Exclusion Clause - Liability -
Reinsurance” attached to and forming part of this Contract.




    7.  
All liability of the Company arising by contract, operation of law, or
otherwise, from its participation or membership, whether voluntary or
involuntary, in any insolvency fund. “Insolvency fund” includes any guaranty
fund, insolvency fund, plan, pool, association, fund or other arrangement,
however denominated, established or governed, which provides for any assessment
of or payment or assumption by the Company of part or all of any claim, debt,
charge, fee or other obligation of an insurer, or its successors or assigns,
which has been declared by any competent authority to be insolvent, or which is
otherwise deemed unable to meet any claim, debt, charge, fee or other obligation
in whole or in part.




    8.  
Liability as a member, subscriber or reinsurer of any Pool, Syndicate or
Association.




B.  
Business falling within the scope of one or more of the exclusions set forth in
paragraph A or not within the terms, conditions or limitations of this Contract
may be submitted to the Reinsurer for special acceptance and, if accepted by the
Reinsurer, shall be subject to all the terms of this Contract except as modified
by the special acceptance.






























 

Page 10

--------------------------------------------------------------------------------





Definitions



A.  
“Ultimate net loss” as used herein is defined as the sum or sums (including
deductibles of $250,000 or less paid by the Company or the insured, loss in
excess of policy limits, extra contractual obligations and any loss adjustment
expense, as hereinafter defined, which reduces the Company’s limit of liability
under the policy involved) paid or payable by the Company in settlement of
claims and in satisfaction of judgments rendered on account of such claims,
after deduction of all salvage, all recoveries and all claims on inuring
insurance or reinsurance, whether collectible or not. Nothing herein shall be
construed to mean that losses under this Contract are not recoverable until the
Company’s ultimate net loss has been ascertained.




B.  
“Loss in excess of policy limits” and “extra contractual obligations” as used
herein shall be defined as follows:




    1.  
“Loss in excess of policy limits” shall mean 90.0% of any amount paid or payable
by the Company in excess of its policy limits, but otherwise within the terms of
its policy, such loss in excess of the Company’s policy limits having been
incurred because of, but not limited to, failure by the Company to settle within
the policy limits or by reason of the Company’s alleged or actual negligence,
fraud or bad faith in rejecting an offer of settlement or in the preparation of
the defense or in the trial of an action against its insured or reinsured or in
the preparation or prosecution of an appeal consequent upon such an action.




    2.  
“Extra contractual obligations” shall mean 90.0% of any punitive, exemplary,
compensatory or consequential damages paid or payable by the Company, not
covered by any other provision of this Contract and which arise from the
handling of any claim on business subject to this Contract, such liabilities
arising because of, but not limited to, failure by the Company to settle within
the policy limits or by reason of the Company’s alleged or actual negligence,
fraud or bad faith in rejecting an offer of settlement or in the preparation of
the defense or in the trial of an action against its insured or reinsured or in
the preparation or prosecution of an appeal consequent upon such an action. An
extra contractual obligation shall be deemed, in all circumstances, to have
occurred on the same date as the loss covered or alleged to be covered under the
policy.




 
Notwithstanding anything stated herein, this Contract shall not apply to any
loss in excess of policy limits or any extra contractual obligation incurred by
the Company as a result of any deliberately fraudulent and/or criminal act by
any officer or director of the Company acting individually or collectively or in
collusion with any individual or corporation or any other organization or party
involved in the presentation, defense or settlement of any claim covered
hereunder.




 
If any provision of this paragraph B shall be rendered illegal or unenforceable
by the laws, regulations or public policy of any state, such provision shall be
considered void in such state, but this shall not affect the validity or
enforceability of any other provision of this Contract or the enforceability of
such provision in any other jurisdiction.




C.  
“Insured” as used herein shall mean any party or parties provided with a
separate policy limit by the Company.

 

D.  
“Claim” and “occurrence” shall have the same meaning as the term occurrence,
claim, medical incident, wrongful act or such similar term, as applicable, under
the Company’s policy forms.

 

E.  
“Loss adjustment expense” as used herein shall mean expenses assignable to the
appraisal, adjustment, settlement, litigation, investigation, defense and/or
appeal of specific claims, regardless of how such expenses are classified for
statutory reporting purposes. Loss adjustment expense shall include, but not be
limited to interest on judgments, legal expenses and expenses associated with
unsuccessful declaratory judgment actions, but shall not include office expenses
or salaries of the Company’s regular employees.

 

F.  
“Declaratory judgment expense” as used herein shall mean all court costs,
attorney’s fees and expense incurred by the Company in contesting insurance
coverage on policies reinsured hereunder. Declaratory judgment expenses shall be
deemed to have occurred on the same date as the loss covered or alleged to be
covered under the policy.



Page 11

--------------------------------------------------------------------------------



G.  
“Losses incurred” as used herein shall mean ceded losses and loss adjustment
expense paid as of the effective date of calculation, plus the Company’s ceded
reserves for losses and loss adjustment expense outstanding as of the same date,
it being understood and agreed that all losses and related loss adjustment
expense under policies allocated to an underwriting year shall be charged to
that underwriting year, regardless of the date said losses actually occur,
unless this Contract is terminated on a “cutoff” basis, in which event the
Reinsurer shall have no liability for claims made or occurrences commencing
after the effective date of termination.










































 

Page 12

--------------------------------------------------------------------------------



Other Provisions (Non-BRMA)


Subrogation


The Reinsurer shall be credited with recoveries from subrogation (i.e.
reimbursement obtained or recovery made by the Company, less the actual cost,
excluding salaries of officials and employees of the Company and sums paid to
attorneys as retainer, of obtaining such reimbursement or making such recovery)
on account of claims and settlements involving reinsurance hereunder. Recoveries
therefrom shall always be used to reimburse the excess reinsurers in the reverse
order of their priority according to their participation before being used in
any way to reimburse the Company for its initial retained loss in accordance
with the Retention and Limit Article. The Company hereby agrees to enforce its
rights to subrogation relating to any loss, a part of which loss was sustained
by the Reinsurer, and to prosecute all claims arising out of such rights.




Liability of the Reinsurer



A.  
The liability of the Reinsurer shall follow that of the Company in every case
and be subject in all respects to all the general and specific stipulations,
clauses, waivers and modifications of the Company’s policies and any
endorsements thereon. However, in no event shall this be construed in any way to
provide coverage outside the terms and conditions set forth in this Contract.




B.  
Nothing herein shall in any manner create any obligations or establish any
rights against the Reinsurer in favor of any third party or any persons not
parties to this Contract.





Unauthorized Reinsurers



A.  
If the Reinsurer is unauthorized in any state of the United States of America or
the District of Columbia, the Reinsurer agrees to fund its share of the
Company’s ceded United States unearned premium and outstanding loss and loss
adjustment expense reserves (including incurred but not reported loss reserves)
by:

 

    1.  
Clean, irrevocable and unconditional letters of credit issued and confirmed, if
confirmation is required by the insurance regulatory authorities involved, by a
bank or banks meeting the NAIC Securities Valuation Office credit standards for
issuers of letters of credit and acceptable to said insurance regulatory
authorities; and/or

 

    2.  
Escrow accounts for the benefit of the Company; and/or

 

    3.  
Cash advances;

 

 
if, without such funding, a penalty would accrue to the Company on any financial
statement it is required to file with the insurance regulatory authorities
involved.  The Reinsurer, at its sole option, may fund in other than cash if its
method and form of funding are acceptable to the insurance regulatory
authorities involved.

 

B.  
With regard to funding in whole or in part by letters of credit, it is agreed
that each letter of credit will be in a form acceptable to insurance regulatory
authorities involved, will be issued for a term of at least one year and will
include an “evergreen clause,” which automatically extends the term for at least
one additional year at each expiration date unless written notice of non-renewal
is given to the Company not less than 30 days prior to said expiration date. 
The Company and the Reinsurer further agree, notwithstanding anything to the
contrary in this Contract, that said letters of credit may be drawn upon by the
Company or its successors in interest at any time, without diminution because of
the insolvency of the Company or the Reinsurer, but only for one or more of the
following purposes:

 

    1.  
To reimburse itself for the Reinsurer’s share of unearned premiums returned to
insureds on account of policy cancellations, unless paid in cash by the
Reinsurer;

 
Page 13

--------------------------------------------------------------------------------


    2.  
To reimburse itself for the Reinsurer’s share of losses and/or loss adjustment
expense paid under the terms of policies reinsured hereunder, unless paid in
cash by the Reinsurer;

 

    3.  
To reimburse itself for the Reinsurer’s share of any other amounts claimed to be
due hereunder, unless paid in cash by the Reinsurer;

 

    4.  
To fund a cash account in an amount equal to the Reinsurer’s share of any ceded
unearned premium and/or outstanding loss and loss adjustment expense reserves
(including incurred but not reported loss reserves) funded by means of a letter
of credit which is under non-renewal notice, if said letter of credit has not
been renewed or replaced by the Reinsurer 10 days prior to its expiration date;

 

    5.  
To refund to the Reinsurer any sum in excess of the actual amount required to
fund the Reinsurer’s share of the Company’s ceded unearned premium and/or
outstanding loss and loss adjustment expense reserves (including incurred but
not reported loss reserves), if so requested by the Reinsurer.

 

 
In the event the amount drawn by the Company on any letter of credit is in
excess of the actual amount required for B(1), B(2) or B(4), or in the case of
B(3), the actual amount determined to be due, the Company shall promptly return
to the Reinsurer the excess amount so drawn.



Arbitration



A.  
As a condition precedent to any right of action hereunder, in the event of any
dispute or difference of opinion hereafter arising with respect to this
Contract, it is hereby mutually agreed that such dispute or difference of
opinion shall be submitted to arbitration. One Arbiter shall be chosen by the
Company, the other by the Reinsurer, and an Umpire shall be chosen by the two
Arbiters before they enter upon arbitration, all of whom shall be active or
retired disinterested executive officers of insurance or reinsurance companies
or Lloyd’s London Underwriters. In the event that either party should fail to
choose an Arbiter within 30 days following a written request by the other party
to do so, the requesting party may choose two Arbiters who shall in turn choose
an Umpire before entering upon arbitration. If the two Arbiters fail to agree
upon the selection of an Umpire within 30 days following their appointment, each
Arbiter shall nominate three candidates within 10 days thereafter, two of whom
the other shall decline, and the decision shall be made by drawing lots.




B.  
Each party shall present its case to the Arbiters within 30 days following the
date of appointment of the Umpire. The Arbiters shall consider this Contract as
an honorable engagement rather than merely as a legal obligation and they are
relieved of all judicial formalities and may abstain from following the strict
rules of law. The decision of the Arbiters shall be final and binding on both
parties; but failing to agree, they shall call in the Umpire and the decision of
the majority shall be final and binding upon both parties. Judgment upon the
final decision of the Arbiters may be entered in any court of competent
jurisdiction.




C.  
If more than one reinsurer is involved in the same dispute, all such reinsurers
shall constitute and act as one party for purposes of this Article and
communications shall be made by the Company to each of the reinsurers
constituting one party, provided, however, that nothing herein shall impair the
rights of such reinsurers to assert several, rather than joint, defenses or
claims, nor be construed as changing the liability of the reinsurers
participating under the terms of this Contract from several to joint.




D.  
Each party shall bear the expense of its own Arbiter, and shall jointly and
equally bear with the other the expense of the Umpire and of the arbitration. In
the event that the two Arbiters are chosen by one party, as above provided, the
expense of the Arbiters, the Umpire and the arbitration shall be equally divided
between the two parties.




E.  
Any arbitration proceedings shall take place at a location mutually agreed upon
by the parties to this Contract, but notwithstanding the location of the
arbitration, all proceedings pursuant hereto shall be governed by the law of the
State of Florida.




F.  
In the event that any Subscribing Reinsurer has ceased assuming new and renewal
property and casualty treaty reinsurance business and fails to pay any amount
claimed to be due hereunder, the Company may, at its sole option, by giving not
less than 30 days written notice to the Subscribing Reinsurer, elect to bypass
this Article, and the Reinsurer hereby expressly waives the requirements of this
Arbitration Article.



Page 14

--------------------------------------------------------------------------------




Late Payments for Inactive Reinsurers



A.  
In the event any payment due the Company is not received by the Intermediary by
the payment due date, the Inactive Reinsurer agrees to pay, an interest penalty
on the amount past due calculated for each such payment on the last day of each
month as follows:

 

    1.  
The number of full days which have expired since the due date or the last
monthly calculation, whichever the lesser; times

 

    2.  
1/365ths of the LIBOR monthly rate, plus (1%) one percent, on the first day of
the month for which the calculation is made; times

 

    3.  
The amount past due, including accrued interest.

 
It is agreed that interest shall accumulate until payment of the original amount
due plus interest penalties have been received by the Intermediary.
 
For purposes of this Article, the “due date” for any payment due the Company
hereunder shall be deemed due (30) thirty days after the proof of loss or demand
for payment is transmitted to the Inactive Reinsurer. If such payment is not
received within the (30) thirty days, interest will accrue on the payment or
amount overdue in accordance with this Article, from the date the proof of loss
or demand for payment was transmitted to the Inactive Reinsurer. The active or
inactive status of a reinsurer on the date a proof of loss or demand for payment
was transmitted to such reinsurer shall not effect the due date or the
calculation of the interest penalty as defined in this Article. Amounts due
hereunder shall be deemed paid upon receipt by the Intermediary.




Federal Excise Tax


A.
The Reinsurer has agreed to allow for the purpose of paying the Federal Excise
Tax the applicable percentage of the premium payable hereon as imposed under
Section 4371 of the Internal Revenue Code to the extent such premium is subject
to the Federal Excise Tax.




B.  
In the event of any return of premium becoming due hereunder the Reinsurer will
deduct the applicable percentage from the return premium payable hereon and the
Company or its agent should take steps to recover the tax from the United States
Government.





Agency Agreement


If more than one reinsured company is named as a party to this Contract, the
first named company shall be deemed the agent of the other reinsured companies
for purposes of sending or receiving notices required by the terms and
conditions of this Contract, and for purposes of remitting or receiving any
monies due any party.





 

Page 15

--------------------------------------------------------------------------------



The following Slip sections (Subscription Agreement, Information and Fiscal and
Regulatory) detail certain inter- and intra-market administrative arrangements
and informational items which, unless specifically otherwise noted below, will
not form part of this/these Agreement(s) for Cover Note purposes.


Subscription Agreement




Slip Leader:  




Other Agreement
Parties for Contract
Changes:         Reinsurers, other than the Slip Leader, who will agree Contract
changes on behalf of the subscribing Reinsurers in accordance with the terms
agreed below. This should not include those Reinsurers who wish to agree
Contract changes on their own behalf. Where no other agreement parties are
specified, the agreement party for Part 2 changes will be the Slip Leader only.


Basis of
Agreement to
Contract Changes:   General Underwriters Agreement (GUA October 2001) with
Excess of Loss and Treaty Reinsurance Schedule (October 2002).
 
              When details of agreed endorsements are required to be provided to
following (i.e. non-Lead) Reinsurer(s), e-mail will be used by the Broker.


Document
Production:          To follow the “Wording” article of the “RISK DETAILS”
Section except:


1.         The Broker to produce the Contract Wording and/or Addenda, as
appropriate 



 
2.
Lloyd’s and Company Reinsurers hereon authorise Xchanging Ins-sure Services
(XIS) to sign Contract Wording on a FDO
basis.                                             



Claims Agreement
Parties:            All advices and settlements to be agreed by the Leading
Lloyd's Reinsurer and Leading XIS Company only and entered by the London office
of Xchanging Claims Services (XCS). Agreement by these “Claims Leaders” shall be
respectively binding upon all Lloyd’s and all XIS Company Reinsurers subscribing
hereto.
In the event that Lloyd’s Reinsurers hereon appoint an alternative or successor
claims services provider to XCS, such provider will be substituted automatically
in the above provisions in place of XCS without further agreement. All Lloyd’s
Reinsurers agree to use the same provider in the event of such a substitution.


Page 16

--------------------------------------------------------------------------------


Basis of Claims
Agreement:           Claims to be managed in accordance with Lloyd’s 1999 Claims
Scheme and IUA claims agreement practices, except as amended by the following:



1.  
Lloyd’s Reinsurers hereon authorize XCS to waive the deferred settlement system
in the event of presentation of settlement with first advice;




2.  
All loss settlements within or equal to a previously agreed reserve shall be
automatically payable by Reinsurers. Where losses are advised and/or settled on
a “block” or “bordereaux” basis, this shall still apply in relation to each
individual loss comprising the “block” or bordereaux;




3.  
On any claim agreed by the Claims Leaders any action to subrogate, pursue or
investigate a claim against a third party shall not delay settlement hereon;




4.  
A request for further information shall not delay payment of a claim once it has
been approved by the Claims Leaders but such information request will still be
pursued after payment;




5.  
XIS companies to agree settlement request on a Claims Electronic Settlements
(CES) basis via the Class system;




6.  
In the event of the Leaders receiving an arbitration request or wishing to
commence arbitration, each subscribing Reinsurer agrees EITHER to follow the
Leaders’ conduct of such arbitration and be bound by its outcome OR to elect to
pay their share of any claim and/or reject going to arbitration.



Claims
Administration:
The Broker to enter claims advices into relevant market CLASS system, where
applicable. All Reinsurers to use their respective CLASS system for claims
agreement, where relevant. E-mail or other electronic means to be used by the
Broker for distribution of claims information to Reinsurers in support of the
CLASS entry, where possible.




   
Reinsurers will respond to claims matters to the Broker via CLASS, where
relevant.



Only losses incurred excess of 75% of the Treaty Retention to be advised on an
individual basis.


Page 17

--------------------------------------------------------------------------------


Rules and Extent
Of Any Other
Delegated
Authority:
 
Not applicable.

 
Expert(s) Fees:
 
Broker to collect fees, if applicable.

 
Bureaux
Arrangements:
 
Where possible, the Broker will submit delinked accounts to XIS. Premium payment
requirements deemed met if accounts are correctly released for settlement to XIS
in line with bureau procedures before settlement due date.



Signing
Provision:
 
Reinsurers hereon note and agree to a disproportionate sign down of Written
Lines, if required. XIS are authorised to accept as presented.

 
Additional
Administrative
Agreements:
 
Special Agreements/Acceptances and Signing Slips:

 
 
 
Provided Treaty Limits are not exceeded, all special agreements/acceptances and
signing slips shall be binding on all Reinsurers subscribing hereto when agreed
by the Slip Leader only. 

 
 
 
Renewals of previously agreed special agreements/acceptances are automatically
covered hereon. 

 
Underwriting Audit/Claims Reviews and Fees:
 
Underwriting Audit/Claims reviews to be authorised by the Slip Leader only and
at the cost to current Reinsurers hereon. Settlement of fees to be agreed by the
Slip Leader only.


Letters of Credit and Outstanding Cash Advances:
Reinsurers hereon agree that any Letters of Credit (LOCs) issued in connection
with this Contract shall be issued under the “Citibank Scheme”.
 
Non-Renewing and/or Non-Continuing Reinsurers:

     
Any following Reinsurer non-renewing or discontinuing participation at any
anniversary, re-signing or renewal date (as applicable), for any reason, agrees
(a) to continue to follow the decisions of the Slip Leader(s) or any other
Claims/Contract Agreement Parties (collectively “the Leaders”) hereon in all
areas where it previously vested authority to any such Leaders, and (b) that the
Broker may note any documents so agreed by the Leaders as being “agreed” on such
non-continuing Reinsurer’s behalf without further reference. However, the Broker
agrees to keep such non-continuing Reinsurers advised of any such agreements for
information purposes only.



Page 18

--------------------------------------------------------------------------------


Notice of Cancellation
In order that Reinsurers hereon have the opportunity to review the relevant
underwriting information before confirming their continued participation
effective 1st January, 2007, for the sake of good order they hereby tender
notice of cancellation to be effective 31st December, 2006.



 

Page 19

--------------------------------------------------------------------------------



Information


 
SUBJECT PREMIUM INCOME
2006 Estimated Subject Written Premium Income is split as follows:
 
Company
 
Primary
 
Excess
 
Total
 
First Professionals Insurance Company
  $ 204,300,000   $ 1,700,000   $ 206,000,000   Anesthesiologists Professional
Assurance Company   $ 31,900,000   $ 450,000   $ 32,350,000   Intermed Insurance
Company   $ 12,00,000   $ 13,000   $ 12,013,000   Total   $ 248,200,000   $
2,163,000   $ 250,363,000  

                      
                   
PRESENTATION BOOKLET DATE:
Benfield Placing Information Booklet dated 21st September, 2005.





 

Page 20

--------------------------------------------------------------------------------



Fiscal and Regulatory
 
 
 
Tax Payable by
Reinsurers:
 
As provided for in the Federal Excise Clause set out in the Risk Details Section
of this slip.  The applicable percentage at the effective date of this
reinsurance is 1% however the percentage that is statutorily required will be
applied. 

 
 
US Classification:
 
U.S. Reinsurance. 

 
 
NAIC Codes:       The NAIC Codes for the reinsured companies are as follows:
 
 
 Company
 NAIC Code  First Professionals Insurance Company, Inc.  33383
 Anesthesiologists’ Professional Assurance Company  37656  Intermed Insurance
Company  33367

                                   
                     


LSW 1007 (Reinsurance) - NAIC Clause


“The NAIC Identification number for each participating Syndicate shown herein is
AA-112 followed by a four (4) digit number that can be derived by adding 6000 to
the Syndicate number.”
(This item will be included in the Cover Note).


 
 
Allocation of
Premium to Coding:
 
No accounting splits required 

 
 
Client Classification:
 
Reinsurance. 







 

Page 21

--------------------------------------------------------------------------------





Signed Line % 


3.00%  US Casualty
   Aspen Insurance UK Ltd


   /s/ /Robert Long              




7.00%   FARADAY (Synd. #0435)


   /s/ Phil Wooldridge            




7.50%  MAP (Synd. #2791)


   /s/ David Shipley           




3.00%  Wellington (Synd. #2020)


   /s/ Richard Pagram          
 
Page 22

--------------------------------------------------------------------------------

